Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Juan R. Thomas is suspended from the practice of law for ninety (90) days. Suspension effective October 12, 2006. Respondent Juan R. Thomas shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension. Order entered by the Court. Thomas, C.J., and Garman J., dissenting. Chief Justice Thomas and Justice Garman would deny the petition.